Clark, J.:
Upon an indictment for entry upon land after being forbidden {Code, Section 1120) when the entry, after being forbidden b_y the partjr in possession, is shown or admitted the burden devolves upon the defendant to show that ho entered under a bona fide claim of right. It is not sufficient merely to testify that he believed he had a right to enter, for, if so, the Statute would be a nullity and incapable of enforcement, but he must show that he had reasonable ground for such belief. State v. Glenn, 118 N. C., 1194; State v. Bryson, 81 N. C., 595; State v. Crawley, 103 N. C., 353. If there is no evidence in that status of the case to show reasonable ground for such belief the Judge should instruct the jury that, if they believe the evidence, the defendant is guilty. State v. Fisher, 109 N. C., 817; State v. Glenn, supra; State v. Calloway, 119 N. C., 864.
The prohibition and the entry thereafter were in evidence and not denied. It Mias also in evidence that the former public road Mras discontinued in 1870 by the board of toM'n-sliip trustees, vdio at that time viere empowered to discontinue public highways. Acts 1868-’69, Chapter 185, Section 14. It being shown that the book of record of the board of township trustees had been destroyed by fire, the making of such order was properly shown by one of the said trustees. It Mras further in evidence by the defendant’s own testimony that the road had been blocked for ten or eleven years by wires put up for that purpose.
The Judge therefore properly held that the defendant’s evidence of a bona fide belief that he had a right to enter, being unsustained by any evidence of a reasonable ground for such belief, was immaterial, and that if the jury believed *551the evidence tliey should find the defendant guilty.
No error.
MONTGOMERY, J., did not sit on the hearing of this appeal.